Section 7 of Act No. 65 of 1906 reads as follows:
"Be it further enacted, etc., That no law, hereafter passed, shall be held or deemed to refer to the business of industrial life insurance unless the same is expressly referred to in said law."
There can be no question but that this announcement of legislative policy was within the province of the Legislature. It had no more effect upon subsequent Legislatures than any other act passed during that year or in previous years, since it was only necessary for succeeding Legislatures to indicate a change of policy, either by repealing this section or, if it was deemed advisable, to refer to industrial insurance companies, eo nomine. The fact that the several acts mentioned in the majority opinion did not expressly refer to industrial life insurance indicates that the Legislature had not abandoned the policy announced in 1906, but intended that it should be continued, and, in adopting legislation without referring to industrial life insurance companies, manifested an intention to exclude them, and to persist in the policy there announced. Whether subsequent legislation should, or should not, have embodied this class of insurance companies, upon equitable or other grounds, is of no moment, since the intention of the Legislature to exclude them as manifested originally in 1906 and impliedly in 1910 and 1916 is clear.
For these reasons I respectfully dissent.